Exhibit 10.1

RELOCATION AGREEMENT

THIS RELOCATION AGREEMENT (“Agreement”) dated June 20, 2007, is by and between
Hawthorn Bancshares, Inc., a Missouri corporation (“Hawthorn”) and James H.
Taylor, Jr. and Laura A. Taylor, both in their capacities as individuals and as
trustees of the Taylor, Jr. Trust dated October 18, 1998 (collectively the
“Owner”).

RECITALS:

A. James H. Taylor, Jr. is currently employed by Hawthorn and Hawthorn desires
to relocate him to Kansas City.

B. Owner accordingly desires to sell his primary residence, which is the real
property legally described on Exhibit A attached hereto and made a part hereof
and all of Owner’s rights, titles, appurtenant interests, covenants, licenses,
privileges and benefits thereunto belonging and any improvements, personal
property and fixtures located thereon (collectively, the “Property”).

C. Hawthorn desires assist Owner in such sale and make a relocation advance to
Owner that will cover Owner’s equity in the Property and certain other expenses
associated with the sale of the Property.

D. The purpose of this Agreement is to set forth the terms under which such
advance is to be made and to set forth certain other agreements between Owner
and Hawthorn.

AGREEMENTS:

In consideration of the foregoing recitals, the mutual covenants set forth
herein and other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties mutually agree as follows:

1. Payment. Following satisfaction of the conditions in Section 5, Hawthorn will
advance to Owner $199,350.13 (the “Relocation Payment”).

2. Sale of Property; Assignment of Proceeds; Effect of Sale.

(a) Owner assigns to Hawthorn the right to sell the Property on Owner’s behalf.
Owner agrees that Hawthorn may, and Hawthorn agrees that it will, perform all
such acts on Owner’s behalf as may be necessary or appropriate (in Hawthorn’s
sole discretion) to sell and convey the Property to such person or entity as
Hawthorn may in its sole discretion elect, including without limitation
negotiating the sale price of the Property with a prospective purchaser,
engaging a real estate broker and/or listing agent and otherwise marketing and
selling the Property. Hawthorn will consult with Owner and the real estate agent
on a good faith basis regarding the sale of the Property, but all final
decisions concerning the sale of the property shall be made by Hawthorn in its
sole discretion.

(b) Owner assigns to Hawthorn the sole and exclusive right to all proceeds from
the sale of the Property after payment of the existing mortgage loans
encumbering the Property. Hawthorn agrees to collect and pay those proceeds in
the following order:

(i) first, to pay all closing costs and fees due in connection with the sale of
the Property;

(ii) second, to Citimortgage (the “Existing Lender”) in an amount sufficient to
repay the current outstanding indebtedness owed by Owner with respect to the
Property (the “Mortgage”); and

(iii) third, to Hawthorn for its own account.

(c) If Hawthorn sells the Property for a price greater than $385,000, then
Hawthorn shall make an additional payment to Owner in an amount equal to the
difference between the price at which the Property was sold and $385,000.

3. Additional Agreements.

(a) During the period between the date on which Hawthorn pays the Relocation
Payment to Owner (the “Relocation Payment Date”) and the date of closing on the
sale of the Property (the “Interim Period”) Hawthorn will continue to make the
regular monthly payments currently owed by Owner to the Existing Lender on the
Mortgage and is otherwise responsible for payment of utilities, repairs and
general upkeep on the Property. Hawthorn agrees that it will use its best
efforts to ensure that the Property will be secured in a manner consistent with
the way the Owners have secured it in the past.

(b) Owner shall promptly furnish to Hawthorn true and complete copies of any
official notice or claim by any governmental authority pertaining to the
Property and of any mechanics lien claim or other lien or encroachment affecting
the Property. In addition, Owner shall promptly notify Hawthorn of any fire or
other casualty or any notice of taking or eminent domain action or proceeding
affecting the Property.

(c) Owner shall permit Hawthorn (or its representative), at all reasonable
times, to inspect the physical condition of all or any part of the Property.

(d) Owner agrees to maintain its current insurance on the Property until the
closing of the sale of the Property by Hawthorn and add Hawthorn as an
additional insured. At Hawthorn’s request, Owner will deliver to Hawthorn
certified copies of such insurance policy or policies. After the Property is
sold, Hawthorn will reimburse Owner for any amount of homeowner’s insurance
allocable to Hawthorn during the Interim Period.

(e) Owner will not sell, convey, lease, mortgage, hypothecate, cause or suffer
the imposition of a lien upon, or otherwise encumber the Property other than as
set forth in this Agreement.

(f) If, during the Interim Period, (i) a receiver, trustee, custodian, or
officer is appointed for Owner, (ii) a request or petition for liquidation,
reorganization, arrangement, adjudication as a bankrupt, or other relief under
the bankruptcy, insolvency, or similar laws of the United States of America, any
state or territory thereof, or any foreign jurisdiction now or hereafter in
effect is filed against Owner; (iii) any other type of insolvency proceeding
(under the Federal Bankruptcy Code or otherwise) or any formal or informal
proceeding for settlement of claims against Owner is instituted against Owner,
or (iv) any judgment or judgments is filed against Owner, Owner shall indemnify,
defend and hold Hawthorn harmless from and against any and all losses, damages,
penalties, fines, costs and expenses (including without limitation, reasonable
attorney’s fees and disbursements) incurred by Hawthorn as a result thereof.
Without limiting any other right of Hawthorn, Hawthorn may, at its sole
election, setoff against such losses, damages, penalties, fines, costs and
expenses incurred by it any and all monies then or thereafter owed to Owner by
Hawthorn in any capacity.

4. Representations and Warranties. Owner hereby represents and warrants to
Hawthorn both now and, if applicable, on the date of the closing of the sale of
the Property that:

(a) Owner is not in violation in any material respect of any laws, ordinances,
requirements, regulations or orders;

(b) Owner is not in breach or violation of any agreement or instrument, or any
judgment, order, writ, or injunction of any court or governmental
instrumentality;

(c) Owner is not a party to any pending lawsuit or administrative proceeding;

(d) Owner is not delinquent in the payment of any tax, assessment or
governmental charge owed in respect of the Property;

(e) The Mortgage is current and the outstanding balance on the Mortgage is
$192,649.87;

(f) no notice has been served on Owner for assessments for public improvements
against the Property that remain unpaid and that no notice or order by any
governmental authority has been served on Owner that requires the performance of
any work or the making of any repairs or alterations in or on the Property or in
the streets or other improvements that bound the Property; and

(g) except for the defects disclosed in any disclosure schedule provided by
Owner with respect to the Property (the “Owner’s Disclosure Schedule”), to the
best of Owner’s knowledge, the Property is in good working order and condition
and the dwelling and any other buildings constituting a part of the Property are
free from water seepage or leaks, physical or structural defects and infestation
by termites or other wood-destroying insects.

5. Conditions. Before Hawthorn pays Owner the Relocation Payment, Owner must
execute and/or deliver to Hawthorn each of the following:

(a) The form of general warranty deed of conveyance with respect to the Property
attached to this Agreement as Exhibit B (the “Deed”), with the name of the
grantee and the purchase price left blank.

(b) The form of irrevocable power of attorney attached to this Agreement as
Exhibit C (collectively, the “Power of Attorney”) authorizing Hawthorn or its
designee to perform all such acts on Owner’s behalf as may be necessary or
appropriate to transfer and convey all or any part of the Property to Hawthorn
or such other person or entity as Hawthorn may in its sole discretion elect,
including without limitation, inserting the name of the grantee and the purchase
price in the Deed and to collect and pay the proceeds of any transfer or
conveyance as dictated in this Agreement.

(c) The form of Owner’s Affidavit attached to this Agreement as Exhibit D (the
“Owner’s Affidavit”).

(d) Access to the Property, including keys to all structures on the Property,
sufficient to allow Hawthorn to adequately market and sell the Property. Owner
shall assist Hawthorn in keeping the Property broom-clean with all refuse
removed.

(e) The Owner’s Disclosure Schedule.

(f) A copy of all appraisals conducted with respect to the Property.

(g) Such other documents and instruments as may now or hereafter be required by
Hawthorn (which, together with this Agreement, the Deed, the Power of Attorney
and the Owner’s Affidavit, are referred to as the “Relocation Payment
Documents”)

6. Indemnification. Owner agrees to indemnify, defend and hold Hawthorn
harmless, from and against any and all losses, judgments, actions, claims,
demands, damages, penalties, fines, costs and expenses (including, without
limitation, reasonable attorney’s fees and disbursements) of every kind based
upon, arising out of or otherwise in respect of any breach of this Agreement or
any other Relocation Payment Document by Owner.

7. Default. Time is of the essence in this Agreement. The occurrence of one or
more of the following shall constitute a default by Owner: (a) any failure of
Owner to perform or observe any covenant or agreement of Owner in accordance
with the terms and provisions of this Agreement or any other Relocation Payment
Document if such failure continues for more than ten (10) days after receipt by
Owner of written notice thereof; (b) any representation or warranty contained in
this Agreement is not true as of the time made; (c) the filing of any lien or
claim of lien against the Property, or the existence of a security interest in
any person other than Hawthorn in the Property, not contested in good faith;
(d) Owner’s failure to comply with any requirement of any governmental authority
having jurisdiction within ten (10) days after receiving written notice of such
requirement; or (e) Owner shall become insolvent, file for bankruptcy, have an
involuntary bankruptcy petition filed against it which is not dismissed within
sixty (60) days, have a receiver appointed for it or substantially all of its
assets or make an assignment for the benefit of creditors.

8. Rights of Hawthorn. In the event of any default by Owner, Hawthorn shall have
the right, in addition to all other rights or remedies available to Hawthorn at
law or in equity, to seek specific performance of this Agreement by Owner.

9. Notices. All notices required herein may be given to the respective parties
by mailing the same by United States certified or registered mail, postage
prepaid, return receipt requested, or by personal delivery to the respective
parties’ addresses as Owner or Hawthorn may from time to time designate by
written notice to the other as herein required.

10. General Provisions. The terms and provisions of the other Relocation Payment
Documents are incorporated herein by reference. The captions of the paragraphs
and subparagraphs of this Agreement are for convenience of reference only and
shall not affect the meaning or interpretation of this Agreement. Whenever the
singular or plural number or masculine, feminine or neuter gender is used
herein, it shall equally include the other, and every mention of the Hawthorn or
the Owner shall include the heirs, legal representatives, successors and assigns
of the party so designated. If more than one party is designated as “Owner”
herein, each such party shall be jointly and severally liable for the
performance and observance of all agreements and conditions of Owner. If any
provision of this Agreement shall be prohibited or invalid under any applicable
law, such provision shall be ineffective to that extent without invalidating the
remainder of such provision or the remaining provisions of this Agreement. This
Agreement and the other Relocation Payment Documents constitute the final
agreements of the parties with respect to the matters dealt with therein, and
neither this Agreement nor the other Relocation Payment Documents shall be
modified, amended or superseded except by a writing signed by the party to be
bound thereby. This Agreement is for the sole protection and benefit of Hawthorn
and Owner, and no person shall be deemed to have a right or benefit of any kind
hereunder as a third party beneficiary with respect to this Agreement. This
Agreement shall be construed and enforced according to and governed by the laws
of the state of Missouri. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which taken
together shall constitute one and the same agreement.

11. No Liability. Owner shall not be liable for any injury that may occur on the
Property to any third party to the extent such liability is not covered by the
property insurance on the Property. Any costs of defense incurred by Owner not
covered by insurance shall be paid by Hawthorn.

[signatures on following page]

1

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be signed
in their respective names on the day and year first hereinabove written.

 
HAWTHORN BANCSHARES, INC.
By: /s/ David T. Turner
 
David T. Turner, President
/s/ James H. Taylor, Jr.
 
James H. Taylor, Jr., as an individual and as trustee of the Taylor, Jr. Trust
dated October 18, 1998
/s/ Laura A. Taylor
 
Laura A. Taylor, as an individual and as trustee of the Taylor, Jr. Trust dated
October 18, 1998

2

Exhibit A

Description of Property

Lot 72 of Wynfield Estates, according to the plat thereof recorded in Plat Book
279 Pages 70 thru 72 of the St. Louis County Records. Together with all
improvements thereon known as and numbered 6729 Wynfield Terrace Drive, St.
Louis, Missouri 63129

3

Exhibit B

Warranty Deed

4

Exhibit C

Power of Attorney

5

Exhibit D

Owner’s Affidavit

6